UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7423



TERRY MILTON WINDSOR,

                                              Plaintiff - Appellant,

          versus


DONALD J. AMRIEN, Medical Doctor; KAREN CRIM,
Sergeant, Accomack County Jail; GRETTA SAMPLE,
Nurse, Accomack County Jail,

                                             Defendants - Appellees,

          and


ROBERT CROCKETT, Sheriff, Accomack County
Jail; MIKE DABRASKI, Correctional Officer,
Accomack County Jail; DEPUTY GOGA, Accomack
County    Jail;   ACCOMACK   COUNTY   JAIL,
Medical/Officer,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-799)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terry Milton Windsor, Appellant Pro Se. Daniel Hartnett, AYRES &
HARTNETT, Accomac, Virginia; Jeff Wayne Rosen, Lisa Ehrich, PENDER
& COWARD, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Terry   Milton   Windsor    appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.             Accordingly, we

affirm on the reasoning of the district court.                See Windsor v.

Amrien, No. CA-01-799 (E.D. Va. Aug. 30, 2002).               In addition, we

find that Windsor’s complaints regarding the timeliness of the

filing of Defendants’ pleadings are unfounded.             We dispense with

oral   argument    because   the    facts    and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                      2